United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-51
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed a timely appeal from a July 6, 2006 merit decision
of the Office of Workers’ Compensation Programs denying his occupational injury claim and a
September 5, 2006 nonmerit decision denying his request for reconsideration. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
developed an occupational disease in the performance of duty; and (2) whether the Office
properly denied his request for merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 16, 2005 appellant, then a 45-year-old transportation security screener,
filed an occupational disease claim alleging that his stressful work environment caused him heart
and chest palpitations, anxiety and stress. His condition began on December 4, 2005 and he first

realized its relationship to his work on December 15, 2005. Appellant stopped work on
December 4, 2005 and was seen in the Emergency Department of a Florida hospital the same day
for chest pains. A December 9, 2005 return to work slip from a Central Florida internists
advised that appellant was under care for “chest pain -- palpitations, anxiety and work-related
stress” and could return to work on December 14, 2005.
On February 1, 2006 the Office informed appellant that additional factual and medical
information was required in order to adjudicate his claim.1 The Office asked appellant to
describe in detail the employment conditions or incidents believed to be the cause of his claimed
condition and noted that his statement that his work environment caused his stress was “too
vague.” In response, appellant submitted additional medical records related to his emergency
room treatment on December 4, 2005 which noted his complaints of chest pain and palpitations
occurring during stress and emotional upset. Dr. Leonardo Cisneros, an osteopath, provided an
impression of palpitations and released appellant to return home.
By decision dated July 6, 2006, the Office denied appellant’s claim finding that the
evidence submitted was insufficient to establish that employment events occurred as alleged.
Appellant requested reconsideration on August 11, 2006. He advised that the date of
injury was December 4, 2005 and not December 15, 2005.2 No additional evidence was
submitted.
By decision dated September 5, 2006, the Office denied appellant’s request for
reconsideration finding that the evidence submitted in support of the request did not warrant a
merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation, that an injury was sustained while in the performance
of duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury and an
occupational disease.5

1

The record reflects that this letter was remailed on March 17, 2006 to appellant’s correct address.

2

Office letters involving the claim noted a claimed date of injury of December 15, 2005. This corresponds to the
date listed on appellant’s occupational disease claim form on which appellant stated that he first realized the
relationship between his claimed condition and his employment.
3

5 U.S.C. §§ 8101-8193.

4

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
Furthermore, in claims involving emotional conditions, a claimant must establish a
factual basis for his or her allegations with probative and reliable evidence. The issue is whether
the claimant has submitted sufficient evidence under the Act to establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence. The primary
reason for requiring factual evidence from the claimant in support of his or her allegations of
stress in the workplace is to establish a basis in fact for the contentions made, as opposed to mere
perceptions of the claimant, which in turn may be fully examined and evaluated by the Office
and the Board.9
ANALYSIS -- ISSUE 1
Appellant filed an occupational disease claim alleging generally that a stressful work
environment and “badgering” caused anxiety and heart palpitations. He submitted medical
reports diagnosing palpitations. On February 1 and March 16, 2006 the Office advised appellant
that the evidence submitted was insufficient to establish his claim. The Office informed
appellant of the type of evidence needed to establish his claim. It requested appellant to describe
in detail those employment conditions or incidents that he believed were the cause of his illness
as the information provided on his claim form was too vague. The Office emphasized that
appellant’s response should be as specific as possible. However, appellant did not respond with
a description of specific employment instances or conditions that he believed were the cause of
his claimed condition.
As noted, it is appellant’s responsibility to provide a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition. Because appellant did not provide a statement delineating specific factors
of employment he deemed to have caused his “stressful work environment,” he has not met his
burden of proof to identify employment factors alleged to have caused or contributed to the

6

Solomon Polen, 51 ECAB 341 (2000).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Ernest St. Pierre, 51 ECAB 623 (2000).

9

T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006).

3

presence or occurrence of the claimed disease or condition.10 The Board finds that the Office
properly denied his claim for benefits under the Act.
LEGAL PRECEDENT -- ISSUE 2
The Act11 provides that the Office may review an award for or against compensation
upon application by an employee (or his or her representative) who receives an adverse decision.
The employee may obtain this relief through a request to the district Office. The request, along
with the supporting statements and evidence, is called the application for reconsideration.12
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.13
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.14 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
In his request for reconsideration, appellant did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
not previously considered by the Office. He contended that the date of injury was December 4,
2005 and not December 15, 2005. This argument does not show that the Office erroneously
applied or interpreted a specific point of law nor does it advance a relevant legal argument not
previously considered by the Office. The underlying defect in the claim is appellant’s failure to
provide a statement to the Office specifying work incidents and conditions that caused his
claimed condition. Appellant’s contention about the date of injury is not responsive to this
deficiency in the evidence. While a reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention
10

As appellant did not identify the employment factors or conditions that were the caused of his claimed
condition, the Board need not consider the medical evidence of record. See id. See also Bonnie A. Contreras, 57
ECAB ___ (Docket No. 06-167, issued February 7, 2006) (where a claimant did not establish an employment
incident alleged to have caused an injury, it was not necessary to consider any medical evidence).
11

5 U.S.C. §§ 8101 et seq.

12

20 C.F.R. § 10.605.

13

20 C.F.R. § 10.606.

14

Donna L. Shahin, 55 ECAB 192 (2003).

15

20 C.F.R. § 10.608.

4

does not have a reasonable color of validity.16 Because appellant’s assertion is not responsive to
the underlying defect in the claim, the Board finds that appellant’s contention, to the extent that it
may be construed as a legal contention, does not have a reasonable color of validity.
Appellant also did not submit any relevant and pertinent new evidence not previously
considered by the Office. As noted above, appellant presented no additional evidence or
information responsive to the defect in his claim, the lack of a detailed statement identifying
specific employment factors or conditions alleged to have caused his claimed condition.
Accordingly, the Board finds that the Office properly denied appellant’s request for merit
review.
CONCLUSION
Appellant has not met his burden of proof in establishing that he developed an
occupational disease in the performance of duty and that the Office properly denied appellant’s
request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 5 and July 6, 2006 are affirmed.
Issued: March 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Robert P. Mitchell, 52 ECAB 116 (2000).

5

